A Venire had issued, and the Jury was summoned: the Plaintiff forbade the Sheriff to bring the Jury to the Court.—On the day of trial, the Plaintiff’s Attorney demanded the Venire.—Defendant’s Attorney opposed it, and advised the Sheriff to deliver it into Court.
The Jury also attended upon the application of Defendant’s Attorney. The Court was then moved for their direction.
They took the Venire and called for the pannell.—The Chief Justice quoting the following authorities, to shew, that it would be a contempt to pocket the Venire.—Comb. 303. 4 Mod. 367. Vin. Abr. Tit. Trial 329.
The Plaintiff then moved to continue the cause which was allowed, Defendant having no proviso rule.
Defendant then moved for a proviso rule, to which Plaintiff objected, and made affidavit of the absence of a material witness, and service of a subpœna, on which the motion dropt.